UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1295



KHADIJAH MUHAMMAD, singly and as next friend
to,

                                               Plaintiff - Appellant,

          and
ALYSHA S. PERKINS, a minor,


                                                            Plaintiff,

          versus

GUARDIAN CORPORATION, d/b/a Hardee's of Cross
Lanes, West Virginia, the parent company of
Hardee's,

                                                Defendant - Appellee,

          and


HARDEE'S OF CROSS LANES, WEST VIRGINIA,

                                                            Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-94-890-2)


Submitted:   August 22, 1996              Decided:   September 3, 1996


Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.
2
Affirmed by unpublished per curiam opinion.

Khadijah Muhammad, Appellant Pro Se. Bryan Rex Cokeley, STEPTOE &
JOHNSON, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

leave to proceed on appeal in forma pauperis. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Muhammad v. Hardee's Cross Lanes, No. CA-94-890-2 (S.D.W.

Va. Jan. 31, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process. We deny leave to proceed in forma pauperis in this court.




                                                         AFFIRMED




                                3